Citation Nr: 1040455	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-24 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability (back 
disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Jurisdiction is currently with the RO in Waco, Texas.  

In March 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to afford the 
Veteran a medical examination and opinion.  The action specified 
in the March 2010 Remand completed, the matter has been properly 
returned to the Board for appellate consideration.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On remand, the Veteran was afforded a VA examination in April 
2010.  This VA examination refers to private and VA medical 
records that are not associated with the Veteran's claims folder.  
Specifically, the April 2010 examination report refers to 
treatment by VA in Houston, Texas in 2000-2001 and to an April 
2008 MRI by Arlington Orthopedic Associates showing degenerative 
disc disease of the lumbar spine.  These records are not part of 
the claims folder.  

As these missing medical records are potentially relevant to the 
Veteran's service connection claim, a remand is necessary to 
obtain them.  While the Board deeply regrets the additional delay 
in adjudicating the Veteran's claim, it cannot render a fair 
decision until it has obtained all potentially relevant evidence 
regarding the Veteran's claimed disability. 

In this regard, the Veteran herself may wish to obtain and submit 
these records to the RO to expedite the claim.  

On remand, the RO should obtain all VA treatment records from the 
time of separation from service in December 1998 to the present 
and associate them with the Veteran's claim folder.  This should 
include, but is not limited to, VA treatment records from the VA 
medical facilities in Houston, Texas and Dallas, Texas.  If the 
Veteran has been treated elsewhere, she is asked to so inform the 
RO.  Additionally, the RO should attempt to obtain all treatment 
records from Arlington Orthopedic Associates.  The Veteran should 
be provided with and sign any necessary releases.  

If there are no new records available, a formal finding of 
unavailability should be placed of record.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify the sources of all treatment for her 
claimed low back disability for the period 
since her discharge from service.  Associate 
all treatment records from any sources 
identified by the Veteran for the period 
since her separation from service with the 
claim file.  In any event, the RO should 
obtain records for the Veteran from the VA 
medical facilities in Houston, Texas and 
Dallas, Texas.  If additional records cannot 
be located, a formal finding of 
unavailability should be placed in the 
record, documenting the steps the RO took to 
obtain the additional VA records.

2.  Specifically, obtain the Veteran's 
medical records from Arlington Orthopedic 
Associates.  Efforts to obtain these records 
should be documented, and evidence received 
in response to this request should be 
associated with the claims folder.



3.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested actions, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case, which 
should include consideration of the 
amendments to 38 C.F.R. § 3.304(f), see 75 
Fed. Reg. 41092 (July 15, 2010), and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

